920




            OFFICE     OF THE ATTORNEY        GENERAL   OF TEXAB
                                     AUSTIN




Honorable E. S. Poremn
county hdltor
Jeffereozb County
Beaumont, Texas
near sir:




                                                            assistpat employed
                                                            fiaate of Title




             ‘.U   6t,her~‘kw&,     !aanap
                                         a da&q    reoelv
                                                        the
     maximum~~ralatiy
                    phu           ths County, under. exist%
                                                          stat-
      utes, redelvepddltlonal       ay under the prov~slona
      of the Cerfffloate    of Tit Pe Act?
             “3enate    Dill   NO. 211 pl?ovidea   in part es fol-
      lowt3r
           mk***** Such designate& aGent shall peg such
     erqployed are1sta.M.s and such neocrsary expenaer In-
     ourred by him from the fmda retained by him hor-e-
     under, and any amount of suoh funds renaining in
Honorable B. 9. Foreman, page 2


     hla hands in any went shall be by him rellrltted to
     the Road end Bridge Fund of his county. 1
           %ho case of The State of Texas vs. Qlaee, 167
     3. W. (26) 296, seems to lndlc8te that the Certl-
     floate of Title Dlvlelon is an Integral part of the
     Tu Aerereor-Collootor~r    office and that such do-
     prtment la simply M added duty OY the Tax Aeeeea-
     Or-Colleotor.    This ~u6ge      aeeme to mean that an
     employee or assistant In euoh department will be in
     tho etaemc8trgory as any other regular deputy tar
     aeeoee0r-GOllo0tor.”
          Seotlon 57, Article   1436-1, Vernon’s   Annotated Penal
Code, provider:
           *Baoh rppllaant for a oertlfleate    or title or
     releruanoe theroof 8hUl pey to the doelgnated
     agent the we of Fifty      (50) Cents, of which Went?-
     five (25) Cent8 &all be rotalned by the deelgnat-
     ed agent from which he ehall be entitled to ruffl-
     olent money to 9th~ oxponeor neoeerrary to efrloient-
     ly perform the duties ret forth herOin, and the re-
     mainlng Tvmty-five     (25) Cants ohall be forvardod
     to the Department for depoelt to the Strte Highway
     Fund, together with the appllcatlon     for certifloate
     of title vithln twenty-four (24,) hours after same
     has beon reoelved by lald dssi      ated ag6nt, from
     vhloh fee8 the Department shal ft”be entltled to end
     8hall u80 eufflaient    money topy all expenses neo-
     eesary to effiolently     administer and perform the
     dutieo sot forth herein, and there 18 hereby ap-
     propriated to the Depertment all of such fees for
     ealarlee,  traveling exp9nee. stationery,    postage,
     oontlngent expense, and aI1 other expenses necea-
     eary to lW,nleter     this hot through the biennium
     sndlng August 31, 19’13.*
          Senate Bill SVO,211, Aots of the 48th L9glslature,
Regular Seoelon, 1943, emending Section 57 of Artlole 1436-1,
eupra, red8   88 fOlloU8:

          *Section 1. That Section 57 of th9 Certlfi-
     cate of Title Act, as amenctedby the Aate of the
     47th Legislature,  Regular Seeelon, Qlapter 187,
Borrorrbk 3.8.     Foremnl       pqp    3


     ~;%,6,        bo   8muded     80   a8   horeo2tor   to   road   as



           “Sootion 57. fCIah Appllomat for a oertifi-
     eAte of title or ro-lsrwmoe thereof 8hall pay to
     tho &rigAAtod l nt the cum Of Flft         ( 9) Oentr,
     OS whloh 'Brent+o        (25) Cent.8 8had be rotalnod
     b yth edo a ifpld  a ago&, from vhla h            be
                                              ha sh a ll
     OAtithd t0 8UffiOiOAt ur n,J     t0 M J etpuuO8 MO-
     08-y    t0  lffi8iOAtly FfWA the dutl 8 ret forth
     horoln~ and tho reIPrialq Vmntpfive t 25) Coat8
     d&&u k t-dO&           t0 th+ br@Ft-t    ftJP dOJtO8it
     to    th ea a t*
                    R ig h lm
                            ?uAQ,
                              y togothor             withth elp -
              ~QA ta   awtlfia8te of title,  within trenty-
                 hour8   Utor UM hrr boeA reoeived by
                    tOd QpAt, iWSt Whlah f008 th0 D@pUt-
                       UXtitkd t0 85hd8ha.U u8e SUfflOhAt
     MAO? t0 pay all OXpOA8e8MOoUbPy t0 effiO%OAtly
     l dalnlrter    and porfornthe dutioe   ret forth hero-
     IAJ AA~ them i8 hereby 8ppropriAted to the De-
     partmont 8ll of ru& foe8 for ulAr188, trAvelUg



         @ Adln MO98S&Fy888t8tontS ud iAOUrw 8Ad
     Al
     “i  no8ereAry lxpw8e IA admlnirtering      thle Act Jm
     hi8  OOUUtJ.    Swh &8     ted agoAt shall    pay lwh
     qloyed     Are~etuitr 2   such AeOOE8a&'y  expeA8er
     lnourred by M.A frca tho fund8 retaiMd by hfaa here-
     Tudor, M& my Uowt       Of such f~Ad8 r0~Alalng b
     hlr W        ln MJ event eh8u be by hl~ Paitted      to
     the Rord AA4 aridgo Fund of e8 aoupty,’
          so.    2. ThO tWt that thOF0 OXi8t8 l?LiOOlrtttiA-
     ty u to tho momlag of the present lav, ro8ulting
     in eo~furio~ lsi the Adru.n%rtrrtlon thwoofr omrter
     m omorgwy and im uepwatiro pub110 neoeeelty that
     tha GoAstltutloAal Rule rerplrlng bills to bo read
     on throo roleral daya lo eMh Bow0 ho rPrpeA&ed,
     MCI uld Rule is hereby ru8peAdod, end this Aot
     &all take effeat 8nd be in foroe from asi Mtdr
     its pAe88g8, urd It 18 so oAaotod.*
          Joffereon County hA8 a populatioA of 145,329 in-
hAbltaAte lo o o r dlng
                    to the 1940 FadePol OeAeua.
              Artiola             3902,   Vernon’8 Anaotatad Clvll      Statutea,   pro-
vider    In   prt t
              %henevar any dlatrlot,  oount or pracrlaat of-
        flaer ahall r!rqulrr tho aorvioar 0 do utlor  araia-
        tad8 or olorlce IA the pertomanoe ' or &a dukaa
        ho ahall 8 ly to tha County Ga8mf8sionrre~ Court
        Ofh i6
             00T ~
                 J iCWlUtbCAPit7                   t0   8ppOint   8Wh   dOpItie8,
        l8eietanta      olerk8, rt8tlng br awof~ a lpaa;on
                             or
        tho nURb8r Ao8dad, the po8itlOn to be fi !a6
        tha amount to bo paid. Sal6 applloatioa       8hall be
        looaapurled by a statemat shoving the pobabli
        rooelptr fror feer, oomlrric~a8 aAd ooquwation
        to br oolleotod by lald offioe duriq the Mao81
        you urd tha probable dl8btW86MAt8        which rhiall
        inoludo all ula~lo8 and expoAae6 of raid offioa~
        Md said QOWt 8bUn UUk6 it8 W&Or 8UthOrlsing
        the appointmAt of euoh daputlee, a8eietanta and
        olerke and fix the oceIpaA8atloA to be paid than
        vithl~ the limitAtioA8 brain      pe8orlbod   and de-
        tormlnotho    numbertobo    Appointed a8 in the dla-
        oretlon af aaid oourt may be properi provldad that
        in no oaae rhall the Cc+Tmi8alonar8~Court or any
        mambor thereof atteegt to iafluanae the appoint-
        ment of any parroa a8 deputy, 8e8iet8nt or olerk
        IA anp offloe.     Upan the entry of euoh order the
        offlOor   8~ 1 ing tOl’ &U&h 888itttAAt8, dnpUtie8
        or OlOrk8 &il      be Authorlred to 8     lAt thftte;
        provided that aald ooAwAaAtion ehx         not oxeetid
        the mulmumamounthereinafter ret out.          The oap
        pona8tlon  vhioh nny be Alloved to the deputies,
        888;8t$AtS Or olerk8 above ASitbOd   fdF their UA’V*
        lo 8 ah~ll beareAa@blo        odes AOt to oreoed tha
        foflovi~g  8mountet
               II
                    .   .   ,*


              a5. & oountier~ ha1
        huridred thouernd AA~
        oAe hwdmd AAd flit
        ante, ilrrt Arrlet8A 0P ohlef do uty not to oxoeod
        Taonty-six BuMrod ($2600+0) DO&      per annural
                                                                                                                   ,,-.
                                                                                                                     ._..I.




                                                                                                        924


Honorable lt.d.mrelMn,                          pago 5


         head8 of dopartmentr 1887bo alloved by thv Cow
         mlorloaerr* Court, uhea in their         -&8oh          al-
         lovanosir    ju8tifled,     tha cum of k
         (@?OO.OO) D0ll8rr per Unlum ia addition to the
         uount herein allowd,         vhen suoh head8 of depart-
         meat8 rought to be appointed simllhave          previous-
         ly rsrved the oouaty or poUtlo           rubdivi8ion
         thereof for aot le88 than tuo oontinoou8 gtir8;
         other Mrirtaatr       deputler   Or alerJr.8not to exoeed
         ~Mu't~-tfrrrr &red        ($2300.00) DO-8       per an1~18
              .
                    &OtlOR          26   Of    &tiOk        143675    8Up)?a,     d@ihe8      ds8ig-
nated wnt8                   a8 rOuov8#
                'The term der%gMtcd agent mw~8 eaoh oountg
         tU   OOf&OtQV in tht8 State vho p11r WfoIVII hi8
         dutler   under thi8 Aot throufgherly regular d8puty.@

                    In       view   of   th8     foregoin
                                                    rtatutee   8nd the aaae of
State,    et        al.       vI Qla88, et al., 187   8.  Y. (2d) 296, it 18 our
OpintOlthd               q      M8i8tMt            OR d8gUty    Ot   the   tax    888088Or-00x-
lestor vhether priorming invhole            or ia wt    the duties in+
pored by Article 1436-1, rupra, ba8 the same rtatu8 a8 any
other  regular &putt    tax arrerror-oolleotor       or a88latant.      It
18 our further     lnioa that all dsputie8        or 8osirtant8    or the
tu a88error-ool % ator exaept the rir8t arslrtant or ohioi
deputy        who    az        h8ada     of    departnmnts      aannot        rsoe%ve   a   ralary
of more than                   300.00 par          8naum    each.
                                                                      Your8      very truly




AU:db




                                                                                                       COYMllTIR